DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the image forming system of claim 1, in particular the limitations of a first diffraction order of light exiting the SLM passes through a first exit pupil and higher diffraction orders of light exiting the SLM pass through two or more distinct additional exit pupils having different, non-overlapping positions from the first exit pupil within an eyebox, at least one of the non-overlapping positions of the two or more distinct additional exit pupils differing from a current eye position of a human eye relative to the eyebox; the image being viewable by the human eye at any of the first exit pupil and the two or more distinct additional exit pupils such that, at each of the different, non-overlapping  positions within the eyebox, the image is viewable by the human eye by way of a different exit pupil corresponding to a different diffraction order 
The closely related prior art, Kroll et al. (US 20110149018) discloses (Figs. 1-24) an image forming system, comprising: a spatial light modulator (SLM) (SLM) including a plurality of pixels configured to diffract incident light and cause the diffracted light to exit the SLM (sections 0182-0185), where a first diffraction order of light exiting the SLM passes through a first exit pupil and higher diffraction orders of light exiting the SLM pass through one or more additional exit pupils having different positions from the first exit pupil (sections 0045, 172-0173, 0186); control logic operatively coupled to the plurality of pixels, the control logic configured to control each pixel to control its modulation of the light incident on the pixel and cause the plurality of pixels to collectively form an image at each exit pupil (sections 0110-0111, 0157, 0207); a light source (light source, light source array) configured to emit incident light toward the SLM; and a resampling layer (lens; lens array) disposed between the light source and SLM.
However, the prior art does not disclose or suggest the image forming system of claim 1, in particular the limitations of a first diffraction order of light exiting the SLM passes through a first exit pupil and higher diffraction orders of light exiting the SLM pass through two or more distinct additional exit pupils having different, non-overlapping positions from the first exit pupil within an eyebox, at least one of the non-overlapping positions of the two or more distinct additional exit pupils differing from a current eye position of a human eye relative to the eyebox; the image being viewable by the human eye at any of the first exit pupil and the two or more distinct additional exit pupils such that, at each of the different, non-overlapping  positions within the eyebox, the image is viewable by the human eye by way of a different exit pupil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/CHARLES S CHANG/Primary Examiner, Art Unit 2871